DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2016/013307 (hereafter~WO’307~) is the closest art of record.
In regards to claim 1, WO’307 discloses on Figures 6 a and b, a turret tool post comprising: a turnable sleeve (23) comprising an outer circumference wall having an outer circumference surface and an inner surface, wherein a plurality of tools (T) configured for machining a workpiece (W) are mounted on the outer circumference surface, the turnable sleeve (23) configured to turn for selecting any one of the tools by turning; the turnable sleeve (23) comprises an opening, the turnable sleeve (23) configured to turn to a predetermined position such that the opening is positioned relative to another opening within the sleeve.
WO’307 fails to disclose that the turret tool post comprises a non turnable housing positioned inside the turnable sleeve within the inner surface of the turnable sleeve, the non-turnable housing being fixed in position and unturnable with respect to the turret tool post; wherein a second machining body of a second machining tool extends in the non-turnable housing and is mounted to the non-turnable housing, the machining body configured to machine the workpiece, the second machining tool being a separate machining tool from the first machining tools; and that the opening in the turnable sleeve is being positioned relative to the machining body for the machining body to directly face the workpiece through the opening for the machining body to machine the workpiece.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722